ON MOTION FOR REHEARING.
LATTIMORE, Judge.
We have again carefully examined the evidence, which appellant urges to be insufficient, but are unable to agree with him. There is not a particle of dispute of the fact that the officers found two and one-half gallons of whisky in appellant’s smokehouse. The law itself makes possession of this quantity of whisky prima facie evidence of the fact that he had it for purposes of sale. He was given the lowest penalty.
The motion for rehearing will be overruled.

Overruled.